 


109 HR 4284 IH: Secure Border Initiative Accountability Act of 2005
U.S. House of Representatives
2005-11-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4284 
IN THE HOUSE OF REPRESENTATIVES 
 
November 9, 2005 
Mr. Rogers of Alabama (for himself, Mr. King of New York, Mr. Thompson of Mississippi, Mr. McCaul of Texas, Mr. Pearce, Mr. Simmons, and Mr. Shays) introduced the following bill; which was referred to the Committee on Homeland Security
 
A BILL 
To direct the Inspector General of the Department of Homeland Security to conduct reviews of certain contract actions by the Department of Homeland Security for the new Secure Border Initiative. 
 
 
1.Short titleThis Act may be cited as the Secure Border Initiative Accountability Act of 2005. 
2.Findings The Congress finds the following: 
(1)An urgent need exists for the installation of additional surveillance equipment, including cameras and ground sensors, to secure the Nation’s borders. 
(2)In 1998, the legacy Immigration and Naturalization Service initiated the Integrated Surveillance Intelligence System, which included the installation of cameras and ground sensors to monitor targeted expanses of the Nation’s borders. 
(3)In 1999, the Immigration and Naturalization Service awarded a $2,000,000 contract for the Integrated Surveillance Intelligence System, which expanded to $200,000,000 the following year. 
(4)In December 2004, the General Services Administration Office of Inspector General released an audit of part of the Integrated Surveillance Intelligence System, which revealed a disturbing lack of management control over the project’s procurement and contracting practices. The audit found that extensive funds were paid for work that was poor, incomplete, or never delivered to the Federal Government. 
(5)The Subcommittee on Management, Integration, and Oversight of the Committee on Homeland Security of the House of Representatives held a hearing on June 16, 2005, regarding the mismanagement of the Integrated Surveillance Intelligence System. Disturbing testimony was received regarding numerous improper task orders and contract awards, involving millions of dollars, that failed to comply with procurement laws and regulations. 
(6)The Secretary of Homeland Security announced on November 2, 2005, the comprehensive Secure Border Initiative, which will significantly expand the number of cameras and other surveillance equipment that must be effectively integrated with existing technologies that currently are deployed along the Nation’s borders. 
(7)It is essential that the new Secure Border Initiative include rigorous financial and management controls, to ensure the efficiency and cost-effectiveness of this new program that will detect illegal aliens, drug smugglers, and terrorists who cross the Nation’s borders illegally, and not repeat the mistakes exhibited in the Integrated Surveillance Intelligence System. 
3.Inspector General reviews 
(a)In generalThe Inspector General of the Department of Homeland Security shall review each contract action related to the Department’s Secure Border Initiative having a value greater than $20,000,000, to determine whether such action fully complies with applicable cost requirements, performance objectives, program milestones, and timelines. 
(b)Schedule for reviewsThe Inspector General shall complete a review under section (a) with respect to a contract action— 
(1)within 60 days after the date of the initiation of the action; and 
(2)upon the conclusion of performance of the contract. 
(c)Report by Inspector GeneralUpon completion of each review required under subsection (a), the Inspector General shall submit to the Secretary of Homeland Security a report containing the findings of the review, including findings regarding any cost overruns, significant delays in contract execution, lack of rigorous departmental contract management, insufficient departmental financial oversight, or other indicators of a high risk contract. 
(d)Report by SecretaryThe Secretary of Homeland Security shall report to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate within 30 days after receipt of each report required under subsection (c) on the findings of the report and the steps the Secretary has taken, or plans to take, to address the problems found in the review that is the subject of the report under subsection (c). 
 
